          Case 1:19-cv-05342-CM Document 11 Filed 09/26/19 Page 1 of 2



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HELAYNE SEIDMAN,
                                                              Docket No. 19-cv-05342 (CM) (OTW)
                                  Plaintiff,

         - against -


 BUZZFEED, INC.

                                  Defendant.




                                  ~JUDGMENT


       WHEREAS, on June 6, 2019, PlaintiffHelayne Seidman ("Plaintiff') filed an action for

willful copyright infringement against Defendant Buzzfeed, Inc. ("Defendant") under sections

106 and 501 of the Copyright Act, 17 U.S. C. §§ 106, 501, alleging that Defendant reproduced

Plaintiffs copyrighted photograph of Ciro Ortiz without Plaintiffs authorization;



       WHEREAS, on September 17, 2019, Defendant served Plaintiff with an offer of

judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure in which Defendant

offered to allow entry of judgment to be taken against Defendant and in favor of Plaintiff on

Count I of the complaint for "the total amount of $5,000.00 (five thousand dollars and zero

cents), including costs to date." (the "Offer");



       WHEREAS, on September 26, 2019, Plaintiff accepted the Offer in writing.
     Case 1:19-cv-05342-CM Document 11 Filed 09/26/19 Page 2 of 2



It is therefore ORDERED, ADJUDGED and DECREED that:

1.       Judgment be entered against defendant Buzzfeed, Inc. for copyright infringement

         under sections 106 and 501 ofthe Copyright Act, 17 U.S.C. §§ 106,501;

2.       Defendant is to pay $5,000.00 to Plaintiff;

3.       Defendant is to pay post-judgment interest under 28 U.S.C.A. § 1961;

4.       the Court retain jurisdiction over any matter pertaining to this judgment;

5.       this case is dismissed and the Clerk of the Court sha11 remove it from the Court

         docket.



New York, NY

Dated:   &J k k , 2 0 1 9



                                                       Hon. Colleen McMahon (Chief U.S.D.J.)
